 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 825, International Union of Operating Engi..neers, AFL-CIO and D & V Wrecking Corpora..tion and Teamsters Local 11, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Ware..housemen and Helpers of AmericaLocal 825, International Union of Operating Engi-neers, AFL-CIO and Cruz Contractors, Inc. andLocal 15024, United Steelworkers of America,AFL-CIOLocal 825, International Union of Operating Engi-neers, AFL-CIO and Tri-State Metal Erectors,Inc. and Local 373, International Association ofBridge, Structural and Ornamental Ironworkers,AFL-CIO. Cases 22-CD-307, 22-CD-308, and22-CD-309January 18, 1978DECISION AND ORDER QUASHINGNOTICE OF HEARINGBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing three separate charges alleging that Local 825,International Union of Operating Engineers, AFL--CIO, herein called Operating Engineers, has violatedSection 8(b)(4)(D) of the Act by engaging in certainproscribed activity with an object of forcing orrequiring each of the Charging Parties named in thecaption to assign certain work to its members ratherthan to employees represented by other unions.In Case 22-CD-307, a charge was filed by D & VWrecking Corporation, herein called D & V, on June1 and amended on June 29, 1977,1 alleging thatOperating Engineers was engaging in proscribedactivity with an object of forcing D & V to assigncertain work to its members rather than to D & V'semployees who are represented by Teamsters Local11, a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,herein called Teamsters.In Case 22-CD-308, a charge was filed By CruzContractors, Inc., herein called Cruz, on July 5,alleging that Operating Engineers was engaging inproscribed activity with an object of forcing Cruz toassign certain work to its members rather than toCruz' employees represented by Local 15024, UnitedSteelworkers of America, AFL-CIO, herein calledSteelworkers.In Case 22-CD-309, a charge was filed by Tri-State Metal Erectors, Inc., herein called Tri-State, onJuly 6, alleging that Operating Engineers was engag-ing in proscribed activity with an object of forcingTri-State to assign certain work to its members ratherthan to Tri-State's employees represented by Local373, International Association of Bridge, Structuraland Ornamental Ironworkers, AFL-CIO, hereincalled Ironworkers.On July 22, the Regional Director for Region 22ordered the consolidation of the three cases againstOperating Engineers.Pursuant to notice, a hearing was held beforeHearing Officer Gregory M. Burke on August 16 and17. Each of the three Charging Parties was represent-ed at the hearing. However, neither Teamsters,Steelworkers, Ironworkers, nor Respondent Operat-ing Engineers appeared or was represented. Allparties were afforded full opportunity to appear, tobe heard, to examine and cross-examine witnesses,and to adduce evidence bearing on the issues. Noneof the parties filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:1. THE BUSINESS OF THE EMPLOYERSD & V Wrecking Corporation is a New Jerseycorporation engaged in the demolition business.During the preceding fiscal year, D & V derivedgross revenues in excess of $1.5 million from provi-sion of its services, and during the same period itpurchased and caused to be delivered to its NewJersey locations goods and materials valued in excessof $50,000 directly from suppliers located outside theState of New Jersey.Cruz Contractors, Inc., is a New Jersey corporationengaged in the construction business, primarily in theutility field. During the last 12-month period, Cruzderived gross revenues in excess of $10 million fromprovision of its services, and during the same periodit purchased and caused to be delivered to its NewJersey locations goods and materials valued in excessof $50,000 directly from suppliers located outside theState of New Jersey.Tri-State Metal Erectors, Inc., is a New Jerseycorporation engaged in the subcontracting of sheetI Unless otherwise indicated, all dates are 1977.234 NLRB No. 42292 OPERATING ENGINEERS, LOCAL 825metal and ironwork in the construction business.During the last 12-month period, Tri-State derivedgross revenues in excess of $50,000 from provision ofits services, and during the same period it purchasedand caused to be delivered to its New Jersey locationgoods and materials valued in excess of $50,000directly from suppliers located outside the State ofNew Jersey.Based on the foregoing, we find that D & VWrecking Corporation, Cruz Contractors, Inc., andTri-State Metal Erectors, Inc., are employers en-gaged in commerce within the meaning of Section2(6) and (7) of the Act, and that it will effectuate thepolicies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDOperating Engineers, Teamsters, Steelworkers, andIronworkers are labor organizations within the me-aning of Section 2(5) of the Act.III. THE DISPUTEA. Background and Facts of the DisputeBecause the background facts vary with regard toeach of the Charging Parties, they will be discussedseriatim.Case 22-CD-307 (D & V Wrecking Corporation):D & V is a demolition contractor, which in earlyMay was engaged in the dismantling of a concreteand steel ramp at the American Cyanamid plant inBound Brook, New Jersey. D & V also had two othercontracts involved in the instant dispute, both fordemolition of buildings for the Paterson Redevelop-ment Agency in Paterson, New Jersey. Consistentwith its past practice, D & V awarded the work ofoperating the heavy equipment necessary for theperformance of these demolition contracts to itsemployees who are represented by Teamsters Local11. At all times relevant to this proceeding, D & Vand the Teamsters have had a collective-bargainingagreement in effect which covers the employeesperforming the disputed work.In early May, Vernon Chevalier, the president of D& V, received a telephone call from Thomas Rowe, abusiness agent of Operating Engineers, regarding theBound Brook project. Rowe called Chevalier toinquire about what equipment D & V was using onthe Bound Brook project, what employees wereoperating the equipment, and also whether D & Vwas performing work in Paterson. Chevalier in-formed Rowe that D & V was then doing a job inPaterson, and that the D & V demolition equipmentwas being operated by its own employees who weremembers of Teamsters. Rowe then asked Chevalierwhy D & V did not have employees represented byOperating Engineers running the heavy equipment,and expressed the opinion that it was rather strangethey were not using operating engineers on any oftheir sites. Rowe commented that many men repre-sented by Operating Engineers Local 825 wereunemployed, and suggested that Chevalier considerusing operating engineers on the D & V equipment.Chevalier replied that he did not believe OperatingEngineers had a monopoly on that kind of work,particularly since dismantling and demolition workrequires special training and skills.Subsequently, on May 26, George J. Collins,executive vice president of D & V, received a callfrom the Paterson jobsite informing him that therewas a large group of picketers at Broadway carryingsigns which stated that Operating Engineers Local825 had no grievance with any employer other thanD & V, and that D & V was paying substandardwages and offering substandard working conditions.Upon arriving at the jobsite, Collins observed 25 to30 such picketers. D & V's president, Chevalier,testified, however, that D & V was paying the areaFederal prevailing wage rate pursuant to its contractwith the Paterson Redevelopment Agency. Further,agents of Operating Engineers had not asked eitherthe president or executive vice president of D & Vany questions regarding wages, benefits, or workingconditions prior to the picketing. Chevalier testifiedthat D & V was fulfilling its commitments underboth its Paterson Redevelopment Agency contractand its collective-bargaining agreement with Team-sters Local 11.A few days after the picketing began, Collins askedArt Mazzarelli, another Operating Engineers busi-ness agent, what D & V could do to have the picketsremoved. Mazzarelli told him that D & V would haveto sign a contract with Operating Engineers and putits members to work on the equipment. Collinsrefused, referring to D & V's contract with Team-sters. The picketing continued throughout D & V'scompletion of the Broadway demolition job, andthen began at another of its demolition sites atMadison Avenue in Paterson. The latter picketing,which commenced in late June, continued until D &V was granted injunctive relief on July 27.Case 22-CD--308 (Cruz Contractors, Inc.).Cruz, a construction company involved primarilyin the utility construction field, was engaged in theinstallation of a sewer line in Lincoln Park, NewJersey, in early May. Cruz also had contracts for theconstruction of two other sewer projects, both inMiddlesex County, New Jersey, on which work hadnot yet begun. The maintenance and operation of theheavy equipment on all of these sewer projects hadbeen awarded by Cruz to its employees who arerepresented by Steelworkers Local 15024. Cruz and293 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Steelworkers have had a collective-bargainingagreement in effect at all times relevant to thisproceeding which covers the employees performingthe work in dispute.Cruz was contacted by the Operating Engineersearly in May through Cruz' attorney, Ron Tobia, anda meeting was set up to discuss the proposed use ofOperating Engineers on Cruz construction projects.Edward Cruz, vice president of the Company, testi-fied that at a meeting on May 10 in East Orange,New Jersey, representatives of Operating Engineersrequested that Cruz employ operating engineers tooperate the heavy equipment at its Lincoln Park andMiddlesex County jobsites. Operating Engineers alsorequested that Cruz sign a contract with it.One requirement of the contract proposed by theOperating Engineers was that Operating EngineersLocal 825 would have hiring hall rights, and that allmen working on Cruz projects would have to gothrough the Operating Engineers hiring hall proce-dure. Thus, present Cruz employees operating theheavy equipment who are represented by Steelwork-ers would have had to be replaced by workers hiredthrough the Operating Engineers hiring hall underthe proposed agreement. Cruz testified that theydiscussed hiring some operating engineers in addi-tion to the Steelworkers-represented employees cur-rently operating the heavy equipment, but that thatproposal was rejected by the Operating Engineersbusiness manager who stated that Operating Engi-neers would have to have the hiring hall rights. Cruzrefused to sign the Operating Engineers contract.Thereafter, on June 23, Operating Engineers Local825 picketers, with signs saying that Cruz was notpaying area wages and benefits, appeared at fourlocations at Cruz' Lincoln Park jobsite. Edward Cruztestified, however, that Cruz was in compliance withits contracts both with the Borough of Lincoln Parkunder which it was required to pay the prevailingFederal area wage rates, and with Steelworkers Local15024. Cruz further testified that Peter Strannemar, abusiness agent of the Operating Engineers, informedhim that Cruz should resolve the situation withOperating Engineers because this was just the start oftheir activities against Cruz, and that OperatingEngineers would also be up in Middlesex County assoon as operations began there. On July 27, thedistrict court granted a temporary injunction and thepicketing ceased and has not since resumed.Case 22-CD-309 (Tri-State Metal Erectors, Inc.):Tri-State, a company which performs sheet metaland ironwork subcontracting on constructionprojects, was engaged in the installation of metalfloor decking at the Monmouth Mall open parkingdeck in Eatontown, New Jersey, in late June. Tri-State was installing the floor decking under asubcontract with Oxhandler Structural Enterprises,and the operation of an electric welding machineused in the installation of the floor decking had beenassigned by Tri-State to its employees who arerepresented by Ironworkers Local 373. Although Tri-State has no formal collective-bargaining agreementwith Ironworkers, it has customarily operated underan informal oral agreement with the Ironworkerswhereby Tri-State pays the current Ironworkerswages and benefits and adheres to other provisionsof their standard contract. It was acting in compli-ance with this agreement when it awarded the workin dispute.On June 29, Patsy Listo, Tri-State's president,received a call from Alan Jones, a business agent ofOperating Engineers, requesting Listo to hire anoperating engineer to stand by the electric weldingmachine. Listo refused, citing Tri-State's agreementwith Ironworkers and the lack of need for anadditional worker to perform this function. Thereaf-ter, on July 1, about a dozen picketers appeared atthe entrance to the jobsite carrying signs saying thatTri-State was unfair to Operating Engineers Local825.Other employees at the Eatontown jobsite refusedto cross the picket line, prompting Listo to notify theOperating Engineers International in Washington,D.C., that the Local was putting up an illegal picketline. Listo further testified that he sought and wasgranted a temporary restraining order which wasserved on Jones at the jobsite on July 6, but that thepickets did not move. Meanwhile, Oxhandler Struc-tural Enterprises, whose construction contract con-tained a time-is-of-the-essence clause, agreed withthe Operating Engineers to pay for an operatingengineer to stand by the Tri-State welding machinein order to stop the picketing and allow the construc-tion work to proceed. Thus, Listo stated, the picketline came down the morning of July 6 following theOxhandler/Operating Engineers agreement. Tri-State did not allow the operating engineer hired byOxhandler to touch the welding machine, but oncethis operating engineer was on the jobsite no furtherwork stoppages occurred.B. The Work in DisputeThe work in dispute in each of the three cases, asdescribed in the notice of hearing, is as follows:In Case 22-CD-307, the work in dispute is theoperation of heavy equipment, including loaders,cranes, dozers, hydraulic cranes, lowbed trucks, andtrailers at D & V'sjobsites.In Case 22-CD-308, the work in dispute is themaintenance and operation of all Cruz' heavy equip-ment including backhoes, front-end loaders, bulldoz-294 OPERATING ENGINEERS, LOCAL 825ers, cranes, water pumps, rollers, and paving ma-chines at Cruz' construction jobsites located onComly Road at Tulane Place, Anthony Boulevard atArthur Road, Ryerson Road at William Street, andRyerson Road at Hazel Street, all in the Borough ofLincoln Park, New Jersey, and at all other of theEmployer's construction jobsites.In Case 22-CD-309, the work in dispute is themaintenance, servicing, and operation of Tri-State'swelding machine used in the installation of metalfloor decking at Tri-State's jobsite located at theopen parking deck at Monmouth Mall, intersectionof Routes 35 and 36, Eatontown, New Jersey.C. The Contentions of the PartiesEach of the Employers contends that its assign-ment of the disputed work is consistent with all thefactors on which the Board normally relies inassigning disputed work. The Employers specificallycontend, inter alia, as follows:In Case 22-CD-307, D & V contends that the workin dispute is properly assigned to the Teamstersunder a valid collective-bargaining agreement be-tween D & V and the Teamsters, that the work hastraditionally been assigned to the Teamsters, andthat Operating Engineers has no claim to the work.In Case 22-CD-308, Cruz contends that the workis properly assigned to the Steelworkers under a validcollective-bargaining agreement between Cruz andthe Steelworkers, that the work has traditionally beenassigned to the Steelworkers, and that OperatingEngineers has no claim to the work.In Case 22-CD-309, Tri-State contends that thework is properly assigned to the Ironworkers under avalid agreement between Tri-State and the Ironwork-ers, that the work has traditionally been assigned tothe Ironworkers, and that Operating Engineers hasno claim to the work.The Teamsters, Steelworkers, and Ironworkersneither appeared at the hearing nor made anystatement of their respective positions. Presumably,however, each agrees that it is entitled to the work.Operating Engineers also did not appear at thehearing. However, the Hearing Officer stated at thebeginning of the hearing that on the morning of thehearing the attorney for Respondent OperatingEngineers telephoned him and informed him thatRespondent would not be represented at the hearing,that by a previous letter Respondent had disclaimedany interest in the work involved in any of thesethree cases, that the picket lines had been removedand would not be replaced, and that Operating2 General Building Laborers' Local Union No. 66 of the Laborers'International Union of North America (Georgia-Pacific Corporation), 209NLRB 611 (1974), and cases cited therein.Engineers would not engage in any action inconsis-tent with that stated position.The record further shows that, by letter received inthe Board's Regional Office for Region 22 on July29, counsel for Respondent had advised that Respon-dent disclaims any interest in the assignment of thework in dispute, and that Respondent would notengage in any conduct which may be contradictoryto the disclaimer. The Regional Director treated thisdisclaimer as a motion to quash the 10(k) notice ofhearing. Cruz, by letter received at the RegionalOffice on August 3, requested that the hearingproceed for a determination of the dispute. Itclaimed that Respondent had demonstrated a pro-pensity to engage in conduct violative of Section8(b)(4)D), and that Cruz intends to continue per-forming the disputed work at several locations inNew Jersey. The Regional Director, on August 4,denied Respondent's motion to quash the notice ofhearing on the ground that the issues raised in theconsolidated cases could best be resolved by theBoard after a hearing thereon.D. Applicability of the StatuteSection 10(k) of the Act directs the Board to hearand determine disputes out of which 8(b)(4)(D)charges have arisen in circumstances where theassignment of work is in dispute. It is well settled,however, that a jurisdictional dispute no longer existswhere one of the competing unions or partieseffectively renounces its claim to the work.2As statedby the Supreme Court in N.LR B. v. Plasterers' LocalUnion No. 79, Operative Plasterers' & Cement Masons'International Assn., AFL-CIO [Texas Slate Tile &Terrazzo Company], 404 U.S. 116, 135 (1971), "A§ 10(k) hearing is a comparative proceeding aimed atdetermining which union is entitled to performcertain tasks. Its function evaporates when one of theunions renounces and refuses the work."Since Respondent Operating Engineers has dis-claimed any interest in the work in dispute in any ofthe three cases herein, both by letter received in theRegional Office on July 29, and by an oral reaffirma-tion of the disclaimer which was communicated tothe Hearing Officer on August 16, prior to thecommencement of the hearing, we find that nojurisdictional dispute exists. The contention of Cruzthat the Board should make a determination of thedisputed work because of Respondent's allegedpropensity to violate Section 8(bX4XD) has not beensubstantiated by evidence of unlawful activity otherthan that described here against any of these Em-ployers. As stated, however, the Operating Engineers295 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas disclaimed any further interest in this work andhas given assurances that it will take no actioninconsistent with such disclaimer. Further, Respon-dent's alleged threat to engage in future picketing ofCruz at jobsites in Middlesex County is encompassedin Respondent's disclaimer of the work described bythe notice of hearing. Thus, the disputed work asdescribed in Case 22-CD-308 included work "at allother of the Employer's construction jobsites." Ac-cordingly, we accept Respondent's disclaimer andfind that it covers the Middlesex work as well.Having determined that a jurisdictional dispute nolonger exists within the meaning of the Act, we shallquash the notice of hearing issued herein.ORDERIt is hereby ordered that the notice of hearingissued in this case be, and it hereby is, quashed.296